Case 19-12153-KBO    Doc 613-1   Filed 08/07/20   Page 1 of 9




                        EXHIBIT 1

                    Settlement Agreement
Case 19-12153-KBO   Doc 613-1   Filed 08/07/20   Page 2 of 9
Case 19-12153-KBO   Doc 613-1   Filed 08/07/20   Page 3 of 9
Case 19-12153-KBO   Doc 613-1   Filed 08/07/20   Page 4 of 9
Case 19-12153-KBO   Doc 613-1   Filed 08/07/20   Page 5 of 9
Case 19-12153-KBO   Doc 613-1   Filed 08/07/20   Page 6 of 9
Case 19-12153-KBO   Doc 613-1   Filed 08/07/20   Page 7 of 9
Case 19-12153-KBO   Doc 613-1   Filed 08/07/20   Page 8 of 9
Case 19-12153-KBO   Doc 613-1   Filed 08/07/20   Page 9 of 9
